IN THE SUPREME COURT OF MISSISSIPPI

                                  NO. 2003-AN-00390-SCT

IN THE MATTER OF THE ENLARGEMENT AND
EXTENSION OF THE MUNICIPAL BOUNDARIES
OF THE CITY OF JACKSON, MISSISSIPPI: CITY
OF JACKSON, MISSISSIPPI
AND MADISON COUNTY, MISSISSIPPI

v.

CITY OF RIDGELAND, MISSISSIPPI


DATE OF JUDGMENT:                          12/31/2002
TRIAL JUDGE:                               HON. GAIL BARNETT
COURT FROM WHICH APPEALED:                 MADISON COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANTS:                  DOUGLAS J. GUNN
                                           GREGORY K. DAVIS
                                           PATRICK M. RAND
ATTORNEY FOR APPELLEE:                     JERRY L. MILLS
NATURE OF THE CASE:                        CIVIL - MUNICIPAL BOUNDARIES &
                                           ANNEXATION
DISPOSITION:                               AFFIRMED IN PART; REVERSED AND
                                           RENDERED IN PART; AND REMANDED-
                                           10/13/2005
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       SMITH, CHIEF JUSTICE, FOR THE COURT:

¶1.    This is a tale of two cities. On one hand is the City of Ridgeland (“Ridgeland”), with a

strong, vibrant history of residential and commercial development.   On the other hand is the

City of Jackson (“Jackson”), with a recent history of decline and poor past performance.1    In

       1
        In re Exclusion of Certain Territory from the City of Jackson, 698 So. 2d 490, 494-
95 (Miss. 1997)(City of Jackson II); Matter of Enlargement and Extension of the Mun.
fact, Jackson is the only municipality in the state to have property (including property at issue

here) deannexed by this Court.2

¶2.     The property involved in this case has been the subject of two cases previously decided

by this Court. In City of Jackson I, 551 So. 2d at 861, Jackson, in 1989, annexed a slightly

larger area than that involved in this case.     Following this annexation, area residents filed a

petition for deannexation from Jackson, which was denied by the trial court.          However, in

1997, this Court reversed and rendered the trial court’s decision by deannexing approximately

4 square miles of the annexed area from Jackson. City of Jackson II, 698 So. 2d at 490.

¶3.     Subsequent to this Court’s ruling, in November of 1997, Jackson filed a new petition

in the Chancery Court of Madison County seeking to re-annex the property that it had lost.

Shortly thereafter, Ridgeland filed a petition to annex almost the entire acreage that was

located in Madison County.        Madison County filed a motion to intervene on February 18,

1998.       On June 12, 1998, the Chancery Court of Madison County ordered the cases

consolidated for trial.

¶4.     In its February 22, 2002 opinion, the trial court granted to Jackson only its request to

annex the Richmond Grove area3 and approved Ridgeland’s request to annex all of the property

contained in its petition. Jackson then filed a motion to reconsider or stay. On September 27,


Boundaries of the City of Jackson, 691 So. 2d 978, 984-85 (Miss. 1997); Matter of the
Boundaries of the City of Jackson, 551 So. 2d 861, 867 (Miss. 1989)(City of Jackson I).
        2
            City of Jackson II, 698 So. 2d at 494-95.

        3
           The Richmond Grove area was not sought by the City of Ridgeland in the trial court.
Based upon consideration of the indicia of reasonableness, including the stated desires of
Richmond Grove citizens supporting annexation by the City of Jackson, the chancellor did not
err in granting the City of Jackson’s annexation request as to that area.

                                                 2
2002, the trial court granted Jackson’s motion for reconsideration determining that the

findings of fact and conclusions of law would remain unchanged. However, the court did grant

Jackson the annexation of 220 Business Park, which is located in Madison County. Madison

County and Ridgeland thereafter filed a motion to reconsider the removal of 220 Business

Park from Ridgeland.     The Final Order and Opinion in this case, entered January 2, 2003,

awarded both 220 Business Park and the Richmond Grove area to Jackson and the remaining

property to Ridgeland.      This appeal followed with Madison County, on direct appeal, and

Ridgeland, on cross-appeal, arguing that the chancellor erred when she awarded the 220

Business Park to Jackson.     The City of Jackson also appeals arguing that the entire proposed

annexation area (“PAA”) should have been granted to Jackson.


                                STATEMENT OF THE ISSUES

       I.      Whether the Chancellor Erred in Granting the City of Ridgeland
               the Majority of the Area it Sought to Annex.

       II.     Whether the Chancellor Erred in Modifying Her Original
               Opinion to Allow the City of Jackson to Annex 220 Business
               Park.


                                   STANDARD OF REVIEW

¶5.    “This Court's standard of review for annexation is very limited.     The Court can only

reverse the chancery court's findings as to the reasonableness of an annexation if the

chancellor's decision is manifestly wrong and is not supported by substantial and credible

evidence.” In re Contraction, Exclusion and Deannexation of City of Grenada, 876 So. 2d
995, 999 (Miss. 2004).      We will also defer to the findings below when there is conflicting,



                                                3
credible evidence.    See id.     “We only reverse where the Chancery Court has employed

erroneous legal standards or where we are left with a firm and definite conviction that a

mistake has been made.” Id. at 999-1000 (quoting Bassett v. Town of Taylorsville, 542 So.
2d 918, 921 (Miss. 1989)).

                                           DISCUSSION

       I.      Whether the Chancellor Erred in Granting the City of Ridgeland
               the Majority of the Area it Sought to Annex.

¶6.    This Court has established a list of twelve non-exclusive factors - “indicia of

reasonableness”- to guide chancellors in determining the reasonableness of a city's annexation

request. In re Extension of Boundaries of City of Hattiesburg, 840 So. 2d 69, 81 (Miss.

2003). The twelve indicia of reasonableness are:

       (1) the municipality's need for expansion;
       (2) whether the area sought to be annexed is reasonably within a path of growth
       of the city;
       (3) the potential health hazards from sewage and waste disposal in the annexed
       areas;
       (4) the municipality's financial ability to make the improvements and furnish
       municipal services promised;
       (5) the need for zoning and overall planning in the area;
       (6) the need for municipal services in the area sought to be annexed;
       (7) whether there are natural barriers between the city and the proposed
       annexation area;
       (8) the past performance and time element involved in the city's provision of
       services to its present residents;
       (9) the impact (economic or otherwise) of the annexation upon those who live
       in or own property in the area proposed for annexation;
       (10) the impact of the annexation upon the voting strength of protected minority
       groups;
       (11) whether the property owners and other inhabitants of the areas sought to be
       annexed have in the past, and in the foreseeable future unless annexed will,
       because of their reasonable proximity to the corporate limits of the
       municipality, enjoy the (economic and social) benefits of proximity to the
       municipality without paying their fair share of taxes; and

                                                   4
       (12) any other factors that may suggest reasonableness, vel non.

Id. at 82-83.   “This Court has held that the twelve factors ‘are only indicia of reasonableness,

not separate and distinct tests in and of themselves.’” In re Extension of the Boundaries of

The City of Winona, 879 So. 2d 966, 972-73 (Miss. 2004) (quoting In re Enlargement and

Extension of Municipal Boundaries of City of Biloxi, 744 So. 2d 270, 276 (Miss. 1999)).

This Court stated in Hattiesburg that “fairness to all parties has always been the proper focus

of our reasonableness inquiry. Thus, we hold that municipalities must demonstrate through

plans and otherwise, that residents of annexed areas will receive something of value in return

for their tax dollars in order to carry the burden of showing reasonableness.”     Hattiesburg,
840 So. 2d at 82. More importantly, “‘[t]he chancellor must consider all [twelve] of these

factors and determine whether under the totality of the circumstances the annexation is

reasonable.’” Id.

¶7.    For reasons set forth below, we find that the chancellor’s original opinion is correct and

that the chancellor’s findings in her Order and Supplemental Opinion are manifestly wrong.

Therefore, Ridgeland must prevail on the proposed annexation area at issue.

       The Twelve Indicia of Reasonableness

       1. Need to expand

¶8.    When determining whether a City has a reasonable need for expansion, the factors to

be considered may include:

       (1) spillover development into the proposed annexation area; (2) the City's
       internal growth; (3) the City's population growth; (4) the City's need for
       development land; (5) the need for planning in the annexation area; (6) increased
       traffic counts; (7) the need to maintain and expand the City's tax base; (8)
       limitations due to geography and surrounding cities; (9) remaining vacant land

                                                  5
        within the municipality; (10) environmental influences; (11) the city's need to
        exercise control over the proposed annexation area; and (12) increased new
        building permit.

Winona, 870 So. 2d at 974.

¶9.     While it is true that both cities have between 25% and 27% land available for

development, in Jackson that percentage constitutes 40 square miles, or 2.3 times the entire

land mass area of Ridgeland. Any comparison without more facts is misleading, especially in

view of the chancellor’s original findings on this subject. Originally, the chancellor stated:

        Jackson presented no evidence as to the amount of vacant land available in its
        borders. Ridgeland however, produced proof that in 1990, 36.5% of Jackson
        was vacant, or over 40 square miles of vacant land; Jackson had decreased in
        population from 202,000 in 1998 to 188,419 in 2003. Ridgeland had gained
        9,000 residents during the same time period. Ridgeland was 61.8% built-out;
        the rate at which Ridgeland is developing indicates a need for expansion. A
        major indicator of a city in decline is the low number of new residential
        subdivision lots platted. Only 34 residential purchases were made in northwest
        Jackson during the year 1998 and only 691 new residential lots were platted in
        the entire City of Jackson from January 1, 1990, until August 31, 2000. In the
        City of Ridgeland, the population is up, residential building permits are up,
        commercial building permits are up, and new streets are being constructed to
        accommodate internal growth.         Ridgeland housing units increased by 3,789
        while Jackson housing units decreased by 3,696. All indicators of growth reveal
        Ridgeland as the City growing internally.

¶10.    We hold the chancellor’s finding is correct, in that Ridgeland has a far greater need to

expand its territorial borders than the City of Jackson.           Therefore, we find this factor favors

annexation by Ridgeland.

        2. Path of growth

¶11.    A city need only show that the areas to be annexed are in its path of growth. The path

of growth does not have to be the primary or most urgent path. See City of Hattiesburg, 840
So. 2d at 86-87.      A number of factors may be considered in determining whether the path of

                                                      6
growth is reasonable including, but not limited to “(1) spillover development in annexation

area; (2) the annexation area immediately adjacent to City; (3) limited area available for

expansion; (4) interconnection by transportation corridors; (5) increased urban development

in annexation area; (6) geography; and (7) subdivision development.” City of Winona, 879 So.
2d at 977. The evidence revealed that the proposed annexation area was in the path of growth

of both Ridgeland and Jackson. The area is immediately adjacent to both cities in that the PAA

lies to the west of Ridgeland and to the north of Jackson.    Both cities are interconnected by

transportation corridors to the annexation area: Jackson by Livingston Road, Hanging Moss

Road, and I-220 and Ridgeland by Highland Colony Parkway, Old Agency Road, and I-220.

¶12.    However, unlike Jackson, Ridgeland has only one path of growth. Ridgeland is blocked

to the north by the City of Madison, to the east by the Barnett Reservoir, and to the south by

the City of Jackson.    Ridgeland’s only path of growth is to the west, whereas Jackson has

several alternate paths of growth other than the area at issue. There is also evidence that a new

subdivision in Ridgeland has commenced development that would extend into the proposed

area.   Furthermore, in her original opinion, the chancellor quoted from this Court’s prior

opinion in finding that the path of growth favored Ridgeland over Jackson.       The Chancellor

stated “Jackson has not been cut off from further growth. The [c]ity can still grow to the north,

southeast, south, and southwest.” Extension of the Boundaries of the City of Ridgeland v

City of Jackson, 651 So. 2d 548, 563 (Miss. 1995).

¶13.    As to spillover growth, specifically with regard to the 220 Business Park, the chancellor

originally noted Jackson’s investment in the water and sewer infrastructure in the business

park.   However, the chancellor also noted Ridgeland’s investment in the Highland Colony

                                               7
Parkway and found that “[t]he annexation areas may be in Jackson’s potential path of growth,

but it is clearly in Ridgeland’s active path of growth.” (Emphasis added).          The Chancellor’s

supplemental opinion noted Jackson’s West County Line Road Expansion Project.                However,

this is a preliminary design project, prepared in 1998 and due to be completed in 2003.            The

record reflects that the       first meeting regarding       the    preliminary   design   took   place

approximately two weeks prior to trial. Given Jackson’s history of poor past performance, this

proposed project (which is already behind schedule) should not have carried weight in the

chancellor’s revised opinion. This is especially true considering that at the time of argument

in 2005 construction on the project had yet to commence. The more convincing proof is

provided in the chancellor’s original opinion. The chancellor stated:

        It becomes clear that spillover from Jackson is not now occurring. Echelon
        Business Park was being developed at the time Jackson annexed the area, which
        was ultimately approved in 1989. Additionally, thereto, the Lakeover Business
        Park was being developed. Each of these ventures failed to meet the potential
        anticipated by the City of Jackson when it first annexed this area.
        Consequently, there has been no growth in northwest Jackson to spillover
        into the proposed annexation area.          Ridgeland and Madison County’s
        investment in Highland Colony Parkway has been the catalyst which is
        creating new development in the Ridgeland proposed annexation area. A
        review of both the historic and aerial photography clearly indicates that
        ‘spillover’ development has occurred from Ridgeland into the proposed
        annexation area.

(Emphasis added). The undeniable facts indicate that the 220 Business Park was growing prior

to Jackson’s 1989 annexation. It abruptly stopped and did not commence growth again until

the deannexation and westward spread of growth due to the Highland Colony Parkway project

by Madison County and Ridgeland.




                                                    8
¶14.     Both cities established that the areas to be annexed are in their path of growth. However,

the fact that Ridgeland has little area or direction in which to expand while Jackson has

substantially vacant areas in which to expand justifies the chancellor’s original finding that the

annexation area is in Ridgeland’s actual path of growth. We find this factor favors annexation

by Ridgeland.

         3. Potential health hazards

¶15.     This Court has itemized a number of factors to be applied when considering whether the

potential health hazards are reasonable, which include         “(1) potential health hazards from

sewage and waste disposal; (2) a large number of septic tanks in the area; (3) soil conditions

which are not conducive to on-site septic systems; (4) open dumping of garbage; and (5)

standing water and sewage.” City of Winona, 879 So. 2d at 979.

¶16.     Neither city disputed the fact that the soil type in the area was unsuitable for septic tank

usage.    The soil conditions in the area were described as having severe limitations for septic

tank absorption.     Furthermore, municipal level sewer service and treatment is needed in the

area because of drainage problems.          The chancellor found that the pertinent soils do not

percolate well, creating a poor field for discharging septic tank effluent.      Evidence was also

presented of health hazards from waste disposal in the area.

¶17.     While this factor favored annexation and the provision of city services, it did not favor

one city over the other.

         4. Financial ability to make improvements and furnish municipal services

¶18.     Factors to consider when determining whether a municipality possesses reasonable

financial ability for the annexation may include “(1) present financial condition of the


                                                   9
municipality; (2) sales tax revenue history; (3) recent equipment purchases; (4) the financial

plan and department reports proposed for implementing and fiscally carrying out the

annexation; (5) fund balances; (6) the City’s bonding capacity; and (7) expected amount of

revenue to be received from taxes in the annexed area.” Id. at 980-81.

¶19.   The then-Mayor and then-Assistant Chief Administrative Officer of the City of Jackson

testified that Jackson had sufficient financial ability to provide the services and make

improvements to the PAA in accordance with the facility and services plan adopted by Jackson.

The Mayor and the Board of Aldermen of the City of Ridgeland also adopted a facility and

services plan for the PAA to provide services and make improvements.                 Furthermore,

Ridgeland presented credible evidence that it had the financial ability to make the

improvements and provide services to the PAA.           Specifically, Ridgeland showed its strong

financial condition by introducing evidence that it had the highest bond rating of any

municipality in Mississippi.      Therefore, the chancellor’s finding that this factor favors the

City of Ridgeland is not clearly erroneous given concerns over the City of Jackson’s “past

performance of failing to furnish promised improvements to ... annexed areas.”      We find this

factor favors annexation by Ridgeland.

       5. Need for zoning and overall planning in the area

¶20.   This Court has upheld annexations where a county already had an existing zoning

ordinance, as well as when a municipality is without a zoning ordinance or urban planning. See

In re Enlargement and Extension of Corporate Boundaries of the Town of Mantachie, 685
So. 2d 724, 728 (Miss. 1996); City of Ridgeland, 651 So. 2d at 559.




                                                 10
¶21.    The trial court found, and the parties agreed, that there is a need for zoning in the PAA.

Jackson’s zoning administrator testified to the strengths of Jackson’s zoning ordinance.

Madison County has continued to use the City of Jackson’s zoning ordinance, despite the fact

that the area was deannexed in September of 1997. As all parties agree that zoning is needed,

this factor favors neither Jackson nor Ridgeland.

        6. Need for municipal services in the area sought to be annexed

¶22.    Among the factors this Court considers regarding this indicium of reasonableness are:

        (1) requests for water and sewage services; (2) plan of the City to provide first
        response fire protection; (3) adequacy of existing fire protection; (4) plan of the
        City to provide police protection; (5) plan of the City to provide increased solid
        waste collection; (6) use of septic tanks in the proposed annexation area; and (7)
        population density.

City of Winona, 879 So. 2d at 984.

¶23.    Neither party disputes a need for municipal services in the PAA.      In fact, Jackson has

already spent over $5 million for water and sewer services within the PAA.       Jackson has also

provided water and sewer service to the 220 Business Park since 1985.         While Jackson has

supplied water and sewer to part of the PAA, testimony in the record indicates a question of

water quality and sufficiency.    Both Jackson and Ridgeland have proposed building a new fire

station close to the PAA.

¶24.    This Court notes that Ridgeland’s plan proposes adding 6 more police officers over a

five-year period.     By contrast, Jackson needs over 230 additional policemen to reach

recommended levels of protection according to the Linder/Maple report.            Jackson’s then-

Mayor testified that Jackson does not have enough police officers to meet the needs of

Jackson residents.     Then-Jackson Police Chief Bracy Coleman testified that Jackson already


                                                    11
has a problem with the amount of crime in the city and that the police department is

understaffed. In 1998, for instance, Jackson was nationally ranked in the top ten of per capita

homicides.     All told, Jackson had already lost numerous residents and businesses because of

the high crime rate within the city.     Jackson’s budget of roughly $28 million would require a

dramatic increase of approximately $7 million to fund the additional officers.

¶25.     In her opinion, the chancellor did not make a finding as to which party this factor

supports.     However, because Ridgeland plans to increase its police protection by six officers,

whereas Jackson’s ability to provide adequate police protection to PAA is in question, we find

this factor favors annexation by Ridgeland.




         7. Natural barriers

¶26.     As noted by the chancellor, it is undisputed that no natural barriers exist between the

PAA and either of the cities.

         8.   Past performance in the City's provision of services to its present residents

¶27.     This Court evaluates this indicium by looking at the municipality’s performance in

previous annexations and whether it has provided promised services to its residents. See Poole

v. City of Pearl, 908 So. 2d 728, 741 (Miss. 2005). The chancellor found that both cities have

a history of failing to meeting their five-year timetables in providing promised services to their

annexed areas. However, the chancellor found Jackson’s failure is far more aggravated.        We

agree.




                                                   12
¶28.    Following the 1989 annexation of this area, Jackson’s failure to provide promised

services was evidenced by the fact that in 1997, when the property was deannexed, some of the

services had still not been provided. Regarding the 1997 deannexation, this Court stated:

        The municipality is unable or unwilling to expend the necessary funds to provide
        the services and infrastructure promised within the area. This is clear in that no
        action has been taken toward providing sewer services in the area. In addition,
        the City of Jackson has failed to build the promised fire station. It is clear from
        the projected cost of providing these services, the City is not likely to provide
        these services in the near future.

City of Jackson, 698 So. 2d at 494.

¶29.    The infrastructure to provide water and sewage to the area was also poorly developed.

The 1994 report of the Livingston Road Water Association appraiser reported the following

conditions during the time the area was still within the City of Jackson:

        The Livingston Road Water Association service area infrastructure is not
        adequate at the present time to support urban growth. The association’s existing
        water well is in very poor condition and many of the water lines are grossly
        undersized. None of the existing water lines are large enough to support fire
        hydrants or fire flows necessary for anything other than very low density
        residential development. Most of the roads in the area are in poor condition and
        there is no public wastewater service.

A disinterested observer would certainly question the wisdom of spending an alleged $5

million if the above description accurately reflects resulting conditions.

¶30.    However, Ridgeland also has had difficulty in fulfilling its promises as evidenced by its

delays in extending services to a previously annexed area.             The Stokes-Mathew Road area in

north Ridgeland was annexed by Ridgeland in 1980, but did not obtain sewer service until

1998.    Moreover, the area had inadequate fire protection, as water lines were too small to

provide sufficient water flow service to the area.



                                                     13
¶31.    While both Jackson and Ridgeland have had inadequacies concerning the provision of

services to residents, Jackson’s are more sever.           We hold the chancellor’s finding is correct

as to this indicium. We find this factor favors annexation by Ridgeland.

        9.      The impact of the annexation upon those who live in or own
                property in the area proposed for annexation

¶32.    With regard to the impact of the annexation on those who own property in the proposed

annexation area, “[t]he Court is required to balance the equities by comparing the City’s need

to expand and any benefits accruing to residents from the annexation with any adverse impact,

economic or otherwise, which will probably be experienced by those who live in and own

property in the annexation area.” City of Winona, 879 So. 2d at 988 (quoting City of Jackson,
551 So. 2d at 867-68). This Court has also stated “the mere fact that residents in the PAA will

have to pay more taxes is insufficient to defeat annexation.” City of Hattiesburg, 840 So. 2d

at 93 (quoting City of Biloxi, 744 So. 2d at 284).

¶33.    The evidence suggests that citizens in the annexation area will be subject to lower taxes

if Ridgeland annexes the area. Although Jackson’s water and sewer line installation in the PAA

has enhanced area land values, and Jackson put on evidence that an annexation by Jackson would save

residents of frame homes up to $700 in fire insurance premiums, the tax rate in Ridgeland of 20.03 mills

is far lower than Jackson’s tax rate of 53.23 mills. Because Ridgeland’s tax rate is less than half of

Jackson’s tax rate, it provides an obvious advantage for the citizens located in the proposed annexation area.

This evidence is sufficient to support the chancellor’s finding that if annexed by Jackson, residents would

face an adverse economic impact, while if annexed by Ridgeland many residents would experience a




                                                     14
positive pecuniary benefit. Although the chancellor did not make a specific finding as to this element, we

find this factor supports annexation by Ridgeland.

         10.     Impact of the annexation upon the voting strength of protected minority
                 groups

¶34.     The cities of Jackson and Ridgeland both concede that annexation of the area will not

have an adverse impact on minority voting strength within their respective cities.            This factor

favors neither city.

         11. Benefits of proximity to the municipality

¶35.     “This indicium focuses on the issue of whether property owners and other inhabitants

of the PAA would be able to enjoy the benefits of the city because of the reasonable proximity

to its corporate limits without paying their share of taxes.” City of Hattiesburg, 840 So. 2d

at 93.

¶36.     The City of Jackson offered generalized evidence to suggest that property owners in the

PAA enjoy the benefits of Jackson without having to pay taxes for those benefits. Although one

might argue that the proximity of the PAA to Jackson provides area residents with medical

facilities, museums, parks, etc., this argument is without merit.              No specific proof was

forthcoming and the failure to develop the record to support this issue lies with Jackson. This

Court will not go outside the record to assist Jackson where its proof is lacking. See Estate

of Myers v. Myers, 498 So. 2d 376, 378 (Miss. 1986) (citing Commercial Credit Equip.

Corp. v. Kilgore, 221 So. 2d 363, 367 (Miss. 1969) (holding that this Court will not go outside

the record to find facts)).




                                                     15
¶37.    On the other hand, the City of Ridgeland does not allege that the residents in the

annexed area are not paying their fair share of taxes, but rather argues on appeal that the

residents benefit from the fire protection Ridgeland provides. Ridgeland also argues that many

of the children in the area attend Ridgeland schools.

¶38.    Based on the benefits that Ridgeland is already providing to the PAA, we hold that the

chancellor’s finding is manifestly wrong as to this element. We find this factor favors

annexation by the City of Ridgeland.

        12. Other factors

¶39.    The chancellor considered the important financial and governmental role Jackson plays

as the central city in the metropolitan area. This Court has held this fact is neither a super-

factor nor an independent dispositive test. City of Ridgeland, 651 So. 2d at 562 (citing City

of Jackson v. City of Madison, 650 So. 2d 490, 506 (Miss. 1995)). This Court has clearly

rejected the “Jackson Factor” argument. Id.

¶40.     The chancellor also noted the cultural, economic, medical, and sport-related amenities

Jackson offers, which Ridgeland does not. Conversely, the chancellor also considered the fact

that every impacted citizen or property owner who testified expressed a preference for

Ridgeland over Jackson. This Court finds it noteworthy that in 1992, when this area was within

the City of Jackson, 50 area residents petitioned for the area to be removed from the City of

Jackson. Moreover, every impacted citizen or property owner who testified in this case

expressed a preference for Ridgeland over Jackson.      We find this testimony to be the most

compelling.   Although the chancellor did not make a specific finding as to this element, we

find this factor favors annexation by Ridgeland.

                                                   16
¶41.    Based on the analysis of the twelve indicia of reasonableness, we find the evidence

weighs in favor of annexation by Ridgeland.

        II.     Whether the Chancellor Erred in Modifying Her Original Opinion
                to Allow the City of Jackson to Annex 220 Business Park.

¶42.    After the chancellor issued her first opinion granting the PAA to Ridgeland, Jackson

filed a Motion for Reconsideration.        In her Order Granting Motion for Reconsideration, the

chancellor removed the 220 Business Park from the PAA and awarded the area to Jackson. The

chancellor revised her finding as to three indicia of reasonableness (the need to expand, path

of growth, and other indicia of reasonableness), holding that the annexation of the business

park favored Jackson instead of Ridgeland.            The chancellor’s   revised   opinion cites the

provision of infrastructure into the 220 Business Park, the existence of transportation routes

into the area, the proposed improvements by the City of Jackson along West County Line

Road, a comparable development in Lakeover Business Park, and prior services provided by

Jackson as a basis for changing her opinion.

¶43.    As stated above, the fact finder must consider each of the twelve factors and consider

them as a whole when determining the reasonableness of an annexation.        City of Winona, 879
So. 2d at 972-73.     Furthermore, “[this] Court can only reverse the chancery court’s findings

as to the reasonableness of an annexation if the chancellor’s decision is manifestly wrong and

is not supported by substantial and credible evidence.” City of Grenada, 876 So. 2d at 999.

¶44.    The chancellor did not provide an analysis in her Order and Supplemental Opinion as

to why the same factors, which previously supported an award to Ridgeland, suddenly favored

Jackson’s request to annex the 220 Business Park.           The chancellor simply stated that three



                                                 17
factors support Jackson’s need to expand, path of growth and other indicia of reasonableness.

Moreover, the chancellor’s revised opinion wholly failed to consider any of the remaining

eight indicia of reasonableness which this Court requires to be considered not in isolation, but

rather individually and then collectively. The chancellor’s basis for revising her original

opinion does not include any new evidence the chancellor did not already receive and consider

during the course of the trial.

¶45.    Finally, the chancellor’s supplemental opinion on reconsideration grants areas of land

which this Court recently allowed to be deannexed.       Worse yet, the opinion splits contiguous

tracts of land. One tract, the Cole Road area, would require Ridgeland to travel through the

Jackson in order to provide basic services to that area. This very question has already been

addressed by this Court, and we did not allow such a split to occur. Extension of Boundaries

v. City of Biloxi, 361 So. 2d 1372, 1374 (Miss. 1978).

¶46.      By failing to consider all twelve indicia, as well as splitting contiguous tracts of land,

the chancellor was manifestly wrong in revising her original opinion. The trial court clearly

erred when it removed the 220 Business Park from Ridgeland and awarded it to Jackson.

                                          CONCLUSION

¶47.    Based on the analysis of the twelve indicia of reasonableness, we find that, with the

exception of the Richmond Grove neighborhood, Ridgeland must prevail on the proposed

annexation area including the 220 Business Park.       As such, we reverse the chancery court’s

January 2, 2003, final judgment entered pursuant to its supplemental opinion, and we render

judgment reinstating the chancery court’s October 1, 2002, judgment entered pursuant to its

original opinion.     However, since the October 1, 2002, judgment does not describe the


                                                18
boundaries of the municipalities as altered, Miss. Code Ann. §      21-1-33 (Rev. 2001), we

remand this case to the chancery court with directions that it enter an appropriate judgment in

compliance with that statute and this opinion.

¶48. AFFIRMED IN PART; REVERSED AND RENDERED IN PART; AND
REMANDED.

     WALLER AND COBB, P.JJ., EASLEY, CARLSON, DICKINSON AND
RANDOLPH, JJ., CONCUR. GRAVES, J., CONCURS IN PART AND DISSENTS IN
PART WITHOUT SEPARATE WRITTEN OPINION. DIAZ, J., NOT PARTICIPATING.




                                                 19